t c no united_states tax_court blak investments kyle w manroe trust robert and lori manroe trustees tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date in two partners of partnership p borrowed treasury securities and sold them in the open market ie a short_sale they contributed the short_sale proceeds and the obligation to cover the short_sale to p in exchange for interests in p the two partners claimed their bases in p were increased by the short_sale proceeds but not reduced by the obligation to cover the short_sale p then redeemed the two partners’ interests in p on their federal_income_tax returns the two partners claimed significant losses with respect to the redemption and subsequent sale of assets received in the redemption neither the partnership nor the two partners disclosed their participation in the transaction on tax returns for and sec_6501 i r c provides that if a taxpayer fails to disclose on a return or statement for any taxable_year any information required under sec_6011 i r c with respect to a listed_transaction as defined in sec_6707a i r c the period of limitations for assessment of any_tax imposed with respect to the transaction does not expire until year after the internal_revenue_service is furnished the information so required r argues that p and its partners were required to disclose their participation in the transaction at issue under sec_6501 i r c petitioner argues that because sec_6707a i r c is incorporated into sec_6501 i r c the effective date of sec_6707a i r c controls and sec_6501 i r c cannot apply to any transaction for which a return or statement was due on or before date sec_1_6011-4t temporary income_tax regs the temporary_regulation fed reg date which requires disclosure of participation in listed transactions is invalid because it violates a executive_order c f_r executive_order b the regulatory flexibility act rfa u s c secs c the administrative_procedure_act u s c sec_553 and c held sec_6501 i r c is effective for tax years with respect to which the period for assessing a deficiency did not expire before date the effective date of sec_6707a i r c defining listed_transaction and incorporated into sec_6501 i r c has no bearing on the application of sec_6501 i r c in this case held further the temporary_regulation does not violate executive_order or the rfa held further the temporary_regulation was replaced by sec_1_6011-4 income_tax regs the final_regulation t d 2003_1_cb_614 effective date and the rules of the temporary_regulation were incorporated into the final_regulation held further the final_regulation is valid and requires disclosure of the transaction on the partnership’s and the partners’ returns held further the period of limitations for assessment of tax resulting from the adjustment of partnership items with respect to the transaction at issue is open for the year under sec_6501 i r c ernest s ryder richard v vermazen and lauren a rinsky for petitioner donna f herbert and jonathan h sloat for respondent opinion haines judge this case is before the court on respondent’s motion and petitioner’s cross-motion for partial summary_judgment filed pursuant to rule the issues are whether the effective date of sec_6707a precludes application of sec_6501 to the transaction at issue whether the transaction at issue is a listed_transaction and whether the period of limitations for assessment of tax resulting from the adjustment of partnership items with respect to the transaction at issue is open for under sec_6501 1unless otherwise indicated section references are to the internal_revenue_code code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar background blak investments the partnership is a california general_partnership created by robert and lori manroe the manroes the manroes are partners of the partnership as are two trusts created by the manroes for the benefit of their children the petition has been brought by robert and lori manroe as trustees of the kyle w manroe trust tax_matters_partner of the partnership i the transaction at issue on date the manroes as trustees of the manroe family_trust opened an account with a g edwards sons inc on date the manroes deposited dollar_figure into the manroe family_trust account on date the manroes through the manroe family_trust account borrowed treasury notes maturing on date with a maturity value of dollar_figure the treasury notes were then sold on the open market for dollar_figure ie the treasury notes were sold short of the proceeds dollar_figure was allocated to mr manroe and dollar_figure was allocated to ms manroe on date the manroes contributed the short_sale proceeds the dollar_figure previously deposited into the manroe family_trust account and the obligation to cover the short_sale 2a short_sale is the sale of borrowed securities typically for cash the short_sale is closed when the short seller buys and returns identical_securities to the person from whom he borrowed them to the partnership in exchange for a combined 2964-percent partnership_interest the two trusts for the children each contributed dollar_figure in exchange for respective 3518-percent partnership interests mr manroe reported a dollar_figure capital_contribution to the partnership of which dollar_figure was proceeds from the short_sale ms manroe reported a dollar_figure capital_contribution to the partnership of which dollar_figure was proceeds from the short_sale neither of their contributions was reduced by the partnership’s obligation to cover the short_sale on date the partnership redeemed mr manroe’s partnership_interest for dollar_figure of that amount mr manroe received dollar_figure and big_number swiss francs having a fair_market_value of dollar_figure on date the partnership redeemed ms manroe’s partnership_interest for dollar_figure that amount did not include any foreign_currency on date mr manroe converted his big_number swiss francs into u s dollars in the amount of dollar_figure on date the partnership covered the short_sale by purchasing treasury notes with a face value of dollar_figure maturing on date for dollar_figure 3the record is inconsistent as to whether the redemption price of mr manroe’s interest is dollar_figure or dollar_figure the inconsistency has no bearing on the issues presented in these motions for purposes of these motions we shall assume the redemption price was dollar_figure ii the manroes’ position on the tax consequences of the transaction the manroes claim that upon making their initial contributions to the partnership their total basis in their partnership interests was dollar_figure equal to the total short_sale proceeds of dollar_figure and the dollar_figure cash see sec_722 the manroes took the position that the obligation to cover the short_sale was not a liability for purposes of sec_752 mr manroe claims that when the partnership redeemed his partnership_interest he recognized no gain_or_loss because the money distributed did not exceed his basis in the partnership see sec_731 he claims that his basis in the swiss francs became dollar_figure ie his total basis in the partnership_interest less the cash distributed see sec_732 mr manroe further claims that when he converted his swiss francs into u s dollars he recognized an ordinary_loss of dollar_figure the purported loss was claimed on schedule e supplemental income and loss of the manroes’ joint form_1040 u s individual_income_tax_return the loss was reported as being from culebra trading partners ltd although it was attributable to the transaction described above ms manroe claims that when the partnership redeemed her partnership_interest she recognized a short-term_capital_loss of dollar_figure equal to her basis less the amount of money received see sec_731 sec_741 the short-term_capital_loss was claimed on schedule d capital_gains_and_losses of the manroes’ form_1040 the claimed loss offset dollar_figure of short-term_capital_gains for the manroes claimed a dollar_figure carryover loss on their return neither the partnership nor the manroes attached a disclosure statement to its or their return they did not file a copy of a disclosure statement with respondent’s office of tax_shelter analysis no material adviser provided respondent with information regarding the partnership’s or the manroes’ participation in the transaction see sec_6112 iii procedural history on date respondent issued the partnership a notice of final_partnership_administrative_adjustment fpaa respondent determined that the partnership was a sham was formed and availed of solely for the purpose of overstating the bases of partnership interests and lacked economic_substance respondent contends that the consequence of these determinations if they are sustained would be the disallowance of the losses the manroes claimed on their and joint returns and 4on date shortly after the issuance of the fpaa the manroes submitted to respondent a form 1040x amended u s individual_income_tax_return for the amended_return eliminated the capital_loss_carryover and increased the manroes’ income by dollar_figure respondent did not process the amended_return imposition of accuracy-related_penalties determined at the partnership level upon the partners see sec_6221 the tax_matters_partner timely petitioned the court for review of the fpaa asserting among other things that the statute_of_limitations bars the determination of a liability with respect to partnership items or affected items for respondent in his answer asserted that sec_6501 applies to the transaction because it constituted a listed_transaction requiring disclosure petitioner denied the applicability of sec_6501 in its reply on date the court filed respondent’s motion for partial summary_judgment on the statute_of_limitations issue on date the court filed petitioner’s cross-motion for partial summary_judgment on the same issue a hearing on the motions was held in san diego california discussion i the period of limitations for partnerships and their partners generally under the general_rule set forth in sec_6501 the internal_revenue_service irs is required to assess tax or send a notice_of_deficiency within years after a federal_income_tax return is filed in the case of a tax imposed on partnership items section sets forth special rules to extend the period of limitations prescribed by sec_6501 with respect to partnership items or affected items see sec_6501 114_tc_533 section provides in pertinent part sec period of limitations for making assessments a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions section supplements sec_6501 it is not a separate statute_of_limitations for assessments attributable to partnership items 481_f3d_1351 fed cir rhone-poulenc surfactants specialties l p v commissioner supra pincite in rhone- poulenc surfactants specialties l p v commissioner supra pincite the court analyzed sections and as applicable to an fpaa the court stated the internal_revenue_code prescribes no period during which tefra partnership-level proceedings which begin with the mailing of the notice of final_partnership_administrative_adjustment must be commenced however if partnership-level proceedings are commenced after the time for assessing tax against the partners has expired the proceedings will be of no avail because the expiration of the period for assessing tax against the partners if properly raised will bar any assessments attributable to partnership items id pincite see ad global fund llc v united_states supra 128_tc_186 under section d the mailing of an fpaa suspends the running of both 3-year periods--the sec_6501 period and the section a period see rhone-poulenc surfactants specialties l p v commissioner supra pincite- the suspension is for the period during which an action for judicial review of the fpaa may be brought and if an action is brought until the decision of the court has become final and for year thereafter sec d the manroes filed their return on date the fpaa was issued on date petitioner concedes that pursuant to sec_6501 the period for assessment of tax attributable to partnership items for the manroes’ tax_year was open when the fpaa was issued the manroes filed their return on date more than years before the issuance of the fpaa therefore under the general_rule of sec_6501 the manroes contend that the tax_year has closed however respondent argues that the period for assessment of tax attributable to partnership items for is open under sec_6501 with respect to a listed_transaction if the taxpayer has not made the requisite disclosure of his participation in the listed_transaction neither party disputes our jurisdiction over this issue but we shall examine it nonetheless sec_6226 provides in pertinent part sec_6226 judicial review of final partnership administrative adjustments c partners treated as parties --if an action is brought under subsection a or b with respect to a partnership for any partnership taxable year-- each person who was a partner in such partnership at any time during such year shall be treated as a party to such action and the court having jurisdiction of such action shall allow each such person to participate in the action d partner must have interest in outcome -- in order to be party to action -- subsection c shall not apply to a partner after the day on which-- a the partnership items of such partner for the partnership taxable_year became nonpartnership_items by reason of or more of the events described in subsection b of sec_6231 or b the period within which any_tax attributable to such partnership items may be assessed against that partner expired notwithstanding subparagraph b any person treated under subsection c as a party to an action shall be permitted to participate in such action or file a readjustment petition under subsection b or paragraph of this subsection solely for the purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired with respect to such person and the court having jurisdiction of such action shall have jurisdiction to consider such assertion in pcmg trading partners xx l p v commissioner t c __ __ n slip op pincite the court noted that we have the authority to determine whether partner years are open to assessment for any period in dispute specifically we stated generally the court’s jurisdiction in a partnership proceeding is restricted to determining partnership items sec_6226 petaluma fx partners llc v commissioner t c __ __ slip op pincite- however our jurisdiction over whether the period of limitations has expired as to individual partners presents an exception since the expiration of the period of limitations can depend on facts that are peculiar to the individual partners see 114_tc_533 appeal dismissed and remanded 249_f3d_175 3d cir in rhone-poulenc surfactants specialties l p v commissioner supra the court determined that sec_6226 enabled the partners in a partnership action to assert that the period of limitations for assessing any_tax attributable to partnership items had expired and that the court had jurisdiction to decide whether that assertion was correct as we observed therein congress recognized that the periods for assessing tax against individual partners may vary from partner to partner and specifically provided that an individual partner will be permitted to participate as a party in the partnership proceeding solely for the purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired with respect to such person id pincite citing section d b in 579_f3d_391 5th cir the commissioner issued an fpaa for the taxable_year conceded that the assessment_period for that year had expired but argued that adjustments made in the fpaa affected three partners’ net_operating_loss carryforwards for and the partners in a partnership- level action conceded that the fpaa was issued within years of the time the partners filed their respective and tax returns but moved for summary_judgment on the grounds that the period of limitations for assessing tax attributable to partnership items had expired the partners further argued on brief that issues related to the period of limitations for their and tax years were partner-level determinations that could not be made in a partnership-level proceeding the court rejected the partners’ contentions and held that the period for assessing tax against the partners had not expired and remained suspended accordingly under sec_6226 and pcmg trading partners we have the authority to address the manroes’ contention that the period of limitations for assessing tax attributable to partnership items for has expired ii the effective dates of sec_6501 and sec_6707a on date congress enacted the american_jobs_creation_act_of_2004 ajca publaw_108_357 118_stat_1581 which added sec_6501 to the code sec_6501 provides listed transactions -- if a taxpayer fails to include on any return or statement for any taxable_year any information with respect to a listed_transaction as defined in sec_6707a which is required under sec_6011 to be included with such return or statement the time for assessment of any_tax imposed by this title with respect to such transaction shall not expire before the date which i sec_1 year after the earlier of-- a the date on which the secretary is furnished the information so required or b the date that a material_advisor meets the requirements of sec_6112 with respect to a request by the secretary under sec_6112 relating to such transaction with respect to such taxpayer sec_6501 incorporates by cross-reference the definition of listed_transaction set forth in sec_6707a which was added to the code by ajca sec_811 118_stat_1575 sec_6707a provides reportable_transaction --the term reportable_transaction means any transaction with respect to which information is required to be included with a return or statement because as determined under regulations prescribed under sec_6011 such transaction is of a type which the secretary determines as having a potential for tax_avoidance_or_evasion listed_transaction --the term listed_transaction means a reportable_transaction which is the same as or substantially_similar to a transaction specifically identified by the secretary as a tax_avoidance transaction for purposes of sec_6011 the parties dispute the effect of the incorporation of sec_6707a in sec_6501 the dispute centers on the effective date provided in the ajca with respect to each section we begin with a review of the principles of statutory construction the cardinal principle of statutory construction requires us to give effect if possible to every clause and word of a statute 348_us_528 internal quotation marks omitted in applying the traditional rules of statutory construction we assume that congress uses language in a consistent manner unless otherwise indicated 349_us_232 the various sections of the code should be construed so that one section will explain and support and not defeat or destroy another section 331_us_1 furthermore statutes of limitation sought to be applied to bar rights of the government must receive a strict construction in favor of the government e i du pont de n264_us_456 ajca sec_814 118_stat_1581 provides that sec_6501 is effective for tax years with respect to which the period for assessing a deficiency did not expire before date on date the period for assessing a deficiency with respect to the manroes’ tax_year was open under sec_6501 therefore if we regard as determinative the effective date provided in ajca sec_814 sec_6501 is effective for the manroes’ tax_year sec_6707a which imposes a penalty for failure to include on a return or statement any required information with respect to reportable_transactions and listed transactions is effective for returns and statements the due_date for which is after date and which were not filed before that date ajca sec_811 118_stat_1577 petitioner argues that because sec_6707a applies only to returns and statements due after date sec_6501 cannot apply to any transaction for which a return or statement was due on or before date in support of this proposition petitioner argues that there are two types of listed transactions sec_6707a listed transactions and listed transactions that predate sec_6707a petitioner argues that sec_6707a listed transactions are those for which a penalty can be assessed under sec_6707a and which are subject_to sec_6501 the second type of listed transactions would be those for which no penalty under sec_6707a can be assessed and which are not subject_to sec_6501 5the manroes’ return was filed on date starting the running of the 3-year period of limitations under sec_6501 which thus remained open on date nothing in the code the ajca or the legislative_history indicates that congress intended that there be two types of listed transactions in the manner petitioner suggests sec_6707a defines listed_transaction by reference to the regulations promulgated under sec_6011 regulations under sec_6011 defining listed_transaction were first published by the department of the treasury and the irs in temporary and proposed form on date fed reg date similarly the legislative_history makes clear that the sec_6707a penalty applies to reportable and listed transactions as defined in the sec_6011 regulations h conf rept pincite see also staff of joint comm on taxation general explanation of tax legislation enacted in the 108th congress pincite j comm print in other words sec_6707a does not alter the definition of reportable_transaction or listed_transaction accordingly we find that there are not two types of listed transactions in the manner petitioner contends sec_6707a applies to statements and returns due after date while sec_6501 applies to tax years for which the period for assessing a deficiency did not expire before date because ajca sec_814 makes sec_6501 applicable for tax years for which the period of limitations remains open as of the date of enactment of the ajca sec_6501 may apply to transactions which are required to be disclosed on returns due well before that date and which therefore would not be subject_to a sec_6707a penalty if left undisclosed for that reason application of the effective date of sec_6707a to sec_6501 would render the express effective date of sec_6501 meaningless violating the cardinal principle of statutory construction we also find significant that sec_6707a and sec_6501 have different purposes sec_6707a imposes a penalty congress intended the penalty to apply prospectively so that a taxpayer is penalized only if the return was not yet due when the ajca was signed into law ajca sec_811 on the other hand sec_6501 keeps open a limitations_period which had not yet expired as of the date of enactment of the ajca if the taxpayer failed to make the required disclosure of involvement in a listed_transaction on a return due before that date the legislative_history details the purpose of leaving the limitations_period open the committee has noted that some taxpayers and their advisors have been employing dilatory tactics and failing to cooperate with the irs in an attempt to avoid liability because of the expiration of the statute_of_limitations the committee accordingly believes that it is appropriate to extend the statute_of_limitations for unreported listed transactions h rept part pincite see also staff of joint comm on taxation supra pincite extension of period of limitations will encourage taxpayers to provide the required disclosure and will afford the irs additional time to discover the transaction if the taxpayer does not disclose it on date senator charles grassley chairman of the committee on finance and senator max baucus ranking member of the committee on finance proposed that the period of limitations be extended to allow the irs to challenge tax-avoidance transactions specifically son-of-boss transactions6 that occurred as early as son of boss transactions were aggressively marketed in the late 1990s and to companies and high net-worth individuals many of these transactions generated tax losses of between dollar_figure million and dollar_figure million on august 15th the statute_of_limitations for extended calendar_year income_tax returns will close for a significant number of non-disclosing son of boss investors these investors will escape their rightful tax_liability after that date 6son-of-boss is a variation of a slightly older alleged tax_shelter known as boss an acronym for bond and option sales strategy there are a number of different types of son-of-boss transactions but they all have in common the transfer of assets encumbered by significant liabilities to a partnership with the goal of increasing basis in that partnership the liabilities are usually obligations to buy securities and typically are not completely fixed at the time of transfer the partnership treats the liabilities as uncertain and ignores them in computing basis the objective is that the partners will have a basis in the partnership so great as to provide for large--but not out-of- pocket--losses on their individual tax returns 128_tc_192 7senators grassley and baucus were proposing the inclusion of a provision similar to sec_6501 in an amendment to the jumpstart our business strength jobs_act s 108th cong 1st sess the senate version of a bill that ultimately passed as the ajca it is the view of the chairman and ranking member of the senate_finance_committee that non-disclosing son of boss investors should not be allowed to run out the clock on the statute_of_limitations before the irs finds them the irs and department of treasury have been on record in opposing these transactions since the purchase of these tax_shelters in the year was an act of sheer defiance and disregard for the tax laws of the united_states the senate and house versions of the bill contain a measure that would hold open the statute_of_limitations on a transaction listed by the treasury_department as a tax_shelter such as the son of boss transaction but this measure only applies to taxable years that are open to audit after the bill is enacted press release senator charles grassley details of plans to ensure continued son of boss enforcement date had congress intended sec_6501 to apply only to transactions for which a return or statement was due after date it could have done so expressly similarly if congress had intended to apply the effective date of sec_6707a to sec_6501 it could have done so by limiting application of sec_6501 to cases in which a taxpayer is subject_to a penalty under sec_6707a congress did not choose either of those avenues petitioner argues that respondent is applying sec_6501 retroactively and if congress had intended retroactive application congress would have so expressly stated petitioner is mistaken sec_6501 does not 8petitioner refers to the provision as an ex post facto clawback the constitutional prohibition against ex post facto laws applies only to penal legislation that imposes or increases criminal punishment for conduct predating its enactment continued reopen an assessment_period that expired before its enactment see h conf rept supra pincite n staff of joint comm on taxation supra pincite n keeping open the period of limitations in this fashion is not impermissible retroactive action in a manner analogous to the enactment of sec_6501 sec_6502 was amended to extend the limitations_period from years to years if the limitations_period had not expired as of the date the amendment was enacted omnibus budget reconciliation act of publaw_101_508 sec a c stat in 955_fsupp_27 s d n y affd 109_f3d_127 2d cir the district_court rejected arguments that the amendment operated with impermissible retroactive effect in violation of the due process clause the equal protection clause and the ex post facto clause of the constitution furthermore petitioner’s argument is similar to an argument rejected by the u s court_of_appeals for the ninth circuit the court to which an appeal in this case would ordinarily lie see 146_f3d_643 9th cir affg tcmemo_1996_86 in leslie the commissioner sought enhanced interest pursuant to sec_6621 because of the taxpayers’ use of a straddle transaction in defining tax- continued 342_us_580 motivated transactions to which the enhanced-interest provision applied sec_6621 included any straddle as defined in sec_1092 without regard to subsection d or e of sec_1092 sec_6621 applied to interest accruing after date even though the transaction giving rise to the underpayment_of_tax on which interest accrued was entered into before that date while sec_1092 applied to property acquired and positions established by the taxpayers after date the taxpayers contended that because their transactions occurred before date sec_1092 did not apply to their transactions and therefore sec_6621 which incorporated the definition in sec_1092 did not apply to their transactions either leslie v commissioner supra pincite the court_of_appeals rejected the taxpayers’ interesting but ultimately unavailing argument finding that the commissioner was applying sec_6621 and that the effective date of sec_1092 was not determinative of the issue before the court as to the taxpayers’ liability for increased interest in concluding that the taxpayers’ argument must fail the court explained sec_6621 references sec_1092 for one simple reason sec_1092 contains what the drafters of sec_6621 deemed to be a useful definition of straddle in the interest of expediency rather than trotting out the same exact definition again they simply cross referenced sec_1092 which a prior congress had already adopted id in this case sec_6501 cross-references the definition of listed_transaction in sec_6707a enacted by the same act of congress nevertheless the reason for the cross-reference is analogous to that in leslie see also 85_tc_552 affd without published opinion 795_f2d_1005 2d cir the definition of listed_transaction provided in sec_6707a was useful and congress chose to cross-reference the definition for expediency’s sake with the effect that the definition in sec_6707a was incorporated into sec_6501 but not its effective date iii whether the transaction at issue is a listed_transaction a transaction is a listed_transaction if it is substantially_similar to one of the types of transactions the irs has determined to be a tax_avoidance transaction and has identified by notice regulation or other form of published guidance as a listed_transaction sec_6707a sec_1_6011-4 income_tax regs on date the commissioner issued notice_2000_44 2000_2_cb_255 which described son-of-boss 9we note that sec_6501 is not the only place in the code in which a cross-reference is made to the definitions of listed_transaction and reportable_transaction provided in sec_6707a e g sec_4965 sec_6111 sec_6112 sec_6404 sec_6662a sec_6707 transactions and determined that they are listed transactions notice_2000_44 c b pincite includes the following discussion of that type of transaction these arrangements purport to give taxpayers artificially high basis in partnership interests and thereby give rise to deductible losses on disposition of those partnership interests in one example a taxpayer purchases and writes options and purports to create substantial positive basis in a partnership_interest by transferring those option positions to a partnership for example a taxpayer might purchase call options for a cost of dollar_figurex and simultaneously write offsetting call options with a slightly higher strike_price but the same expiration date for a premium of slightly less than dollar_figurex those option positions are then transferred to a partnership which using additional_amounts contributed to the partnership may engage in investment activities under the position advanced by the promoters of this arrangement the taxpayer claims that the basis in the taxpayer’s partnership_interest is increased by the cost of the purchased call options but is not reduced under sec_752 as a result of the partnership’s assumption of the taxpayer’s obligation with respect to the written call options therefore disregarding additional_amounts contributed to the partnership transaction costs and any income realized and expenses_incurred at the partnership level the taxpayer purports to have a basis in the partnership_interest equal to the cost of the purchased call options dollar_figurex in this example even though the taxpayer’s net economic outlay to acquire the partnership_interest and the value of the partnership_interest are nominal or zero on the disposition of the partnership_interest the taxpayer claims a tax loss dollar_figurex in this example even though the taxpayer has incurred no corresponding economic loss there are many similarities between the transaction at issue and the one described in notice_2000_44 supra however the transaction at issue did not involve the purchasing and writing of options it involved the short_sale of securities nevertheless we conclude that the transaction at issue is substantially_similar to the one described in notice_2000_44 supra the regulations define the term substantially_similar as any transaction that is expected to obtain the same or similar types of tax benefits and that is either factually similar or based on the same or similar tax strategy sec_1 4t b i temporary income_tax regs fed reg date sec_1_6011-4t b ii temporary income_tax regs supra contains the following highly pertinent example illustrating the meaning of substantially_similar and concluding that the transaction described in notice_2000_44 supra and a similar transaction involving short_sales are substantially_similar example notice_2000_44 sets forth a listed_transaction involving offsetting options transferred to a partnership where the taxpayer claims basis in the partnership for the cost of the purchased options but does not adjust basis under sec_752 as a result of the partnership’s assumption of the taxpayer’s obligation with respect to the options transactions using short_sales futures derivatives or any other type of offsetting obligations to inflate basis in a partnership_interest would be the same as or substantially_similar to the transaction described in notice_2000_44 emphasis added the fundamental components of the transaction described in notice_2000_44 supra are the generation of funds through the creation of a liability and the contribution of the funds or the asset purchased with such funds and the associated liability to the partnership without adjusting the partner’s basis for the liability that is precisely what the manroes did they generated funds through the short_sale of borrowed treasury notes and contributed those funds and the obligation to cover the short_sale to the partnership the manroes claimed bases in their partnership interests which included the short_sale proceeds but which were not reduced by the obligation to cover the short_sale they then disposed of their partnership interests and claimed more than dollar_figure million of tax losses even though there was no equivalent economic loss accordingly we hold that the transaction at issue was substantially_similar to the transaction described in notice_2000_44 supra and is therefore a listed_transaction iv sec_1_6011-4 income_tax regs petitioner argues that sec_1_6011-4t temporary income_tax regs fed reg date the temporary_regulation which requires disclosure of participation in listed transactions is invalid because it violates executive_order c f_r executive_order and the regulatory flexibility act rfa u s c secs executive_order requires that the office of management and budget review proposed significant regulatory action a regulatory assessment of the temporary_regulation at issue was not conducted because the department of the treasury and the irs concluded that it was not a significant regulatory action fed reg date petitioner argues that the regulation is a significant regulatory action requiring review petitioner’s contentions are not persuasive section of executive_order c f_r pincite states nothing in this executive_order shall affect any otherwise available judicial review of agency action this executive_order is intended only to improve the internal management of the federal government and does not create any right or benefit substantive or procedural enforceable at law or equity by a party against the united_states its agencies or instrumentalities its officers or employees or any other person accordingly petitioner has no right to challenge compliance with executive_order see 805_f2d_176 6th cir 918_fsupp_921 e d n c affd without published opinion 91_f3d_134 4th cir in certain situations the rfa requires that an agency prepare a regulatory flexibility analysis rfa u s c secs however a regulation is excepted if the agency certifies that the rule will not have a significant economic impact on a substantial number of small entities the department of the treasury and the irs made that certification in part on the basis of a finding that the time required to prepare and submit a disclosure pursuant to the temporary_regulation was not expected to be lengthy fed reg date petitioner argues that the regulation will have a significant economic impact on a substantial number of small entities petitioner confuses the disclosure of a tax_avoidance transaction with its disallowance we are not persuaded to override the certification that the submission of a disclosure form with a return in the manner required by the temporary_regulation does not have a significant economic impact on a substantial number of small entities petitioner also argues that the temporary_regulation is invalid because it does not comply with the notice and comment requirements of the administrative_procedure_act apa u s c sec_553 and c petitioner contends that if the temporary_regulation is invalid sec_6501 cannot apply to the partnership or the manroes because they had no duty to disclose their participation in the transaction at issue we conclude however that the final_regulation sec_1_6011-4 income_tax regs validly promulgated on date in t d 2003_1_cb_614 which incorporates the rules of the temporary_regulation controls the outcome of this case some background will be useful on date the temporary_regulation was amended in two ways that matter to this case it extended to individuals trusts partnerships_and_s_corporations the requirement to disclose listed transactions which previously had applied only to corporate taxpayers and it provided that if a transaction becomes a reportable_transaction after the taxpayer has filed the return for the first year in which the transaction affected the taxpayer’s or a partner’s tax_liability the disclosure statement must be filed as an attachment to the taxpayer’s next-filed return hereinafter the next-return disclosure requirement dollar_figure fed reg date also on date notice was published and comments were sought for the final_regulation sec_1_6011-4 income_tax regs the text of the proposed regulation was the same as the 10in this latter regard the temporary_regulation provided d time of providing disclosure-- if a transaction becomes a reportable_transaction eg the transaction subsequently becomes one identified in published guidance as a listed_transaction described in b of this section on or after the date the taxpayer has filed the return for the first taxable_year for which the transaction affected the taxpayer’s or a partner’s or a shareholder’s federal_income_tax liability the disclosure statement must be filed as an attachment to the taxpayer’s federal_income_tax return next filed after the date the transaction becomes a reportable_transaction whether or not the transaction affects the taxpayer’s or any partner’s or shareholder’s federal_income_tax liability for that year fed reg date text of the temporary_regulation as reissued the same day notice of proposed rulemaking by cross-reference to temporary regulations fed reg date the effective date of the temporary_regulation and of the proposed regulation by cross-reference was for federal_income_tax returns filed after date except that the two amendments described above among others were made applicable to any transaction entered into on or after date sec_1_6011-4t g temporary income_tax regs fed reg date on date the temporary_regulation was amended once again and notice was published and comments were sought for making the temporary_regulation finaldollar_figure notice of proposed rulemaking by cross-reference to temporary regulations fed reg date the effective date of the temporary_regulation and of the proposed regulation by cross-reference was as follows h effective dates this section applies to federal_income_tax returns filed after date however paragraphs a through g of this section reflecting the new amendments apply to transactions entered into on or after date the rules that apply with respect to transactions entered into on or before date are contained in sec_1_6011-4t in effect prior to date see cfr part revised as of date and 2002_28_irb_90 see sec_601_601 of thi sec_11this version of the temporary_regulation contained new amendments that are not germane to the present discussion see fed reg date chapter fed reg date emphasis added the final_regulation published date reflected various amendments to the temporary regulations in response to public comments t d supra it retained a provision substantially_similar to the next-return disclosure requirement of the temporary regulationdollar_figure the final_regulation carried this effective date h effective dates this section applies to federal_income_tax returns filed after date however paragraphs a through g of this section apply to transactions entered into on or after date all the rules in paragraphs a through g of this section may be relied upon for transactions entered into on or after date and before date otherwise the rules that apply with respect to transactions entered into before date are contained in sec_1_6011-4t in effect prior to date see cfr part revised as of date 2002_28_irb_90 and 2002_45_irb_818 see sec_601_601 of this chapter id c b pincite emphasis added 12the final_regulation provided in par e special rules-- i listed transactions if a transaction becomes a listed_transaction after the filing of the taxpayer’s final tax_return reflecting either tax consequences or a tax strategy described in the published guidance listing the transaction or a tax_benefit derived from tax consequences or a tax strategy described in the published guidance listing the transaction and before the end of the statute_of_limitations period for that return then a disclosure statement must be filed as an attachment to the taxpayer’s tax_return next filed after the date the transaction is listed t d 2003_1_cb_614 pursuant to this provision the final_regulation applies as it says to tax returns filed after date and the rules applicable to transactions entered into before date are determined under the final_regulation by reference to the rules of the temporary_regulation the final_regulation suspended the temporary_regulation as of date t d c b at dollar_figure consequently the rules in the temporary_regulation have continuing force and effect only by virtue of their incorporation into the final_regulation the question is whether the final_regulation ran afoul of the apa by incorporating the rules of the temporary_regulation by cross-referencing them the answer is clearly no the final regulation’s use of a cross-reference to incorporate the temporary_regulation rules creates no more of a procedural deficiency under the apa than if the final_regulation had reproduced the rules of the temporary_regulation word for word notice_2000_44 2000_2_cb_255 published more than a year before the manroes entered into their transaction identified 13in addition to stating that the final_regulation issued on date superseded the temporary regulations t d c b pincite also summarizes the effective date of the final_regulation by stating that it applies to transactions entered into on or after date clearly this shorthand description does not alter the actual effective-date provision contained in par h of the final_regulation rather the sense of this shorthand description is that as of date the final_regulation replaced the temporary_regulation that type of transaction as a listed_transaction on date the secretary published a notice of proposed rulemaking containing proposed_regulations requiring disclosure of such a transaction they embodied the provisions of the temporary_regulation issued the same day this notice of proposed rulemaking provided notice of among other things the disclosure requirement as applying to both corporate and noncorporate taxpayers and the next-return disclosure requirement the manroes’ transaction first became a reportable_transaction on date when the final_regulation was issued as of that date the manroes had already filed their return but had not yet filed their return consequently the final_regulation incorporating the rules of the temporary_regulation required them to attach a statement to their return disclosing the listed_transaction when they filed their return on date--more than months after the final_regulation was issued--they failed to include such a statement sec_6501 provides that if a taxpayer fails to include on any return or statement for any taxable_year any information with respect to a listed_transaction as defined in sec_6707a which is required under sec_6011 the time for assessing any_tax with respect to such transaction remains open sec_6501 is effective for tax years with respect to which the period for assessing a deficiency did not expire before date as of that date the 3-year period of limitations remained open with respect to the manroes’ return which they filed on date consequently because the manroes failed to provide the required statement when they filed either their or return the period of limitations remains open with respect to any_tax in and with respect to the transaction in question under sec_6501 it is of no consequence that the transaction in question became a reportable_transaction after the transaction had already occurreddollar_figure the legislative_history expressly contemplated such a result it states for example if a taxpayer engaged in a transaction in that becomes a listed_transaction in and the taxpayer fails to disclose such transaction in the manner required by treasury regulations then the transaction is subject_to the extended statute_of_limitations h conf rept supra pincite in any 14actually as previously discussed the manroes’ transaction was a listed_transaction under notice_2000_44 supra long before they entered into it because sec_6501 cross-references the definition of listed_transaction under sec_6707a which makes a listed_transaction a species of reportable_transaction the transaction became a listed_transaction for purposes of sec_6501 when the obligation to report it arose ie no later than upon the issuance of the final_regulation 15in a footnote to this statement the legislative_history also states continued event as previously discussed the force and effect of the final_regulation was entirely prospective requiring the manroes to disclose the transaction in a statement with their return which had not yet been filed to recapitulate the manroes’ obligation to disclose their transaction arose upon the issuance of the final_regulation the final_regulation including its provisions incorporating the rules of the temporary_regulation was subject_to notice and comment and is valid after the issuance of the final_regulation the manroes were required prospectively to report the listed_transaction in a statement attached to their tax_return they failed to do so consequently the period of limitations remains open under sec_6501 for continued if the treasury_department lists a transaction in a year subsequent to the year in which a taxpayer entered into such transaction and the taxpayer’s tax_return for the year the transaction was entered into is closed by the statute_of_limitations prior to the date the transaction became a listed_transaction this provision does not re-open the statute_of_limitations with respect to such transaction for such year however if the purported tax benefits of the transaction are recognized over multiple tax years the provision’s extension of the statute_of_limitations shall apply to such tax benefits in any subsequent tax_year in which the statute_of_limitations had not closed prior to the date the transaction became a listed_transaction h conf rept pincite n the court in reaching its holding has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing an order will be issued granting respondent’s motion for partial summary_judgment and denying petitioner’s cross- motion for partial summary_judgment reviewed by the court colvin cohen wells vasquez gale thornton marvel goeke wherry kroupa and paris jj agree with this majority opinion gustafson and morrison jj did not participate in the consideration of this opinion thornton j concurring i agree with the majority opinion and write separately to address possible jurisdictional concerns it has been suggested that in a partnership-level proceeding this court lacks jurisdiction to consider a partner’s assertion that the period of limitations has expired for assessing against that partner tax attributable to partnership items this is because under this view the issue does not represent a partnership_item or affirmative defense subsection d of sec_6226 however expressly confirms this court’s jurisdiction to consider a partner’s assertion that the period of limitations for assessing any_tax attributable to partnership items has expired with respect to the partner in the light of this statutory provision it matters little whether the issue might be characterized as a partnership_item or an affirmative defense or something else some might construe subsection d narrowly to grant this court jurisdiction to determine which partners have an interest in the outcome of the proceedings and nothing more that is not however what the statute provides in any event to decide whether the assessment of tax attributable to partnership items is time barred for purposes of determining which partners have an interest in the outcome of the proceeding is necessarily to decide that issue for all purposes the context and history of subsection d of sec_6226 are instructive under the general_rule of subsection c of sec_6226 each person who is a partner in a partnership shall be treated as a party to an action brought to review partnership adjustments and the court shall allow each such person to participate in the action subsection d modified this general_rule by providing that subsection c shall not apply to a partner after the day on which the period has expired for assessing against the partner any_tax attributable to the partnership before the addition in of the flush language of subsection d there was potential circularity in the interaction of subsections c and d until such time as the court might decide that the limitations_period had expired the partner was allowed to participate in the proceeding pursuant to the general_rule of subsection c but if the court ultimately decided the limitations issue in the partner’s favor then subsection d would have seemingly nullified ab initio the partner’s participation in the proceeding this situation gave rise to a question whether a partner had standing to assert that the statutory period of limitations had expired with respect to that partner h rept pincite 1997_4_cb_319 to resolve this problem in subsection d was amended to provide that a partner shall be permitted to participate in the partnership proceeding solely for the purpose of asserting that the limitations_period for assessing tax has expired with respect to that partner focusing on the word solely some have suggested that the statute permits a partner to participate in the partnership proceeding by asserting the limitations bar only if that is the sole issue asserted by the partner nothing in the flush language of subsection d however alters or affects the operation of the general_rule of subsection c which entitles a partner to participate fully in the action until such time as the court might decide that the limitations_period has expired with respect to the partner--an issue that might not be finally decided until the final appeal of such a ruling being uncertain of the prospects of ultimately prevailing on the limitations_period issue a partner would be well advised also to raise any alternative assertions which the partner would be entitled to raise as a participant in the action in the light of these considerations the word solely in the flush language of subsection d cannot fairly be construed to mean that a partner is entitled to assert the limitations bar only if the partner relinquishes all alternative assertions rather the statutory language confirms a partner’s ability to raise on a stand-alone basis an issue that the partner otherwise would be entitled to raise in conjunction with other issues some seem to suggest that the court’s jurisdiction to consider a partner’s assertion of a limitations bar should depend upon whether the partner asserts the issue for all the partner’s affected years in which case the court would have jurisdiction to consider the assertion or for fewer than all the partner’s affected years in which case the court would lack jurisdiction under this view our jurisdiction would apparently be unquestioned if the manroes had asserted the limitations bar for both tax_year sec_2001 and sec_2002 but otherwise does not exist suffice it to say that it would be anomalous for this court’s jurisdiction to depend upon the litigating tactics of well- advised or poorly advised partners in any event even in a circumstance in which a partner asserts the limitations bar for all affected years as everyone acknowledges a partner would be entitled to do the court might well decide that the limitations_period had expired with respect to fewer than all of the partner’s affected years in that eventuality the partner would remain a party to the action but this circumstance would not disturb the court’s exercise of jurisdiction in deciding that the limitations_period had expired for some particular year or years the court’s jurisdiction to consider the limitations issue in a partnership proceeding is made more evident in the context of a readjustment petition filed by a partner the flush language of subsection d provides that a partner may file a readjustment petition under sec_6226 or d solely for the purpose of asserting that the period of limitations attributable to partnership items has expired with respect to the partner if the partner filed such a readjustment petition to raise this sole assertion that might well be the only issue presented in the action in such a case it is not meaningful to say that the court has jurisdiction to consider this issue only to determine whether the partner is a party to the action since but for the partner’s bringing the action there would be no action the only conceivable purpose of the action would be sec_6226 provides that if the tax_matters_partner tmp does not file a readjustment petition certain other partners may file petitions for readjustment of the partnership items if more than one such partner brings an action under subsec b the first such action brought goes forward in the tax_court sec b if the tmp has not brought an action and an eligible_partner brings the sole action under subsec b solely for the purpose of asserting that the limitations_period had expired with respect to that partner as permitted by the flush language of subsec d there would be no other issue presented in that action 2this analysis is complicated but not altered by the fact that pursuant to sec_6226 no partner may file a readjustment petition unless such partner would after the application of paragraph of this subsection be treated as a party to the proceeding except for the provision in the flush language of subsec d which cured the problem for all continued to assert that the limitations_period had expired for that partner by expressly permitting the partner to raise this issue pursuant to sec_6226 the statute thereby effectively treats it as a partnership_item within the meaning of sec_6226 the same sentence of subsection d that permits a partner to raise the limitations bar in a readjustment petition also permits without differentiation a partner to participate in an action brought by the tax_matters_partner or another eligible_partner there is no reason to think that congress intended that a partner’s ability to assert the limitations bar would be any more constrained in the latter circumstance than it would be in the former in the final analysis it would appear that the legislature perceived that a partner’s assertion of a limitations bar is so closely intertwined with the issue of whether the partner has an interest in the outcome of the partnership proceeding that the partner should be allowed to raise the assertion during the proceeding without regard to whether it might otherwise be regarded as a partner-level item that result is consistent with the general legislative objective continued purposes this provision would give rise to the same sort of circularity previously noted with regard to the interaction of subsecs c and d of centralizing resolution of disputes over partnership adjustments moreover we note that in the case before us the issue of whether the underlying transaction is a listed_transaction for purposes of sec_6501 must be decided according to the nature of transactions that occurred at the partnership level and thus could be considered a partnership_item see sec_6231 sec_301_6231_a_3_-1 proced admin regs if the transaction was a listed_transaction the partnership was required to file a disclosure statement whether the limitations_period remains open may also be considered a partnership_item insofar as the partnership’s failure_to_file a disclosure statement operates to extend the limitations_period under sec_6501 for assessing any_tax with respect to the transaction the duty to file a disclosure statement arises with respect to every partnership that participated directly or indirectly in a reportable_transaction sec_1_6011-4t a temporary income_tax regs fed reg date the partnership in this case participated directly in the transaction the record shows that the partnership filed no disclosure statement with it sec_2001 or sec_2002 return consequently the period of limitations remains open under sec_6501 for both the manroes’ and tax years this conclusion provides an alternative basis for this court’s jurisdiction to consider the manroes’ assertion of the limitations bar in this partnership-level proceeding it might be argued that the approach of the majority opinion could give rise to unexpected preclusive effects in future proceedings involving partners who could have but did not raise the issue of the limitations bar in the partnership-level proceeding any such argument ignores well-established caselaw holding that a statute_of_limitations defense as pertains to a final notice of partnership adjustments should be prosecuted in the context of the partnership-level proceeding rather than in a partner-level proceeding see 102_tc_683 mcconnell v commissioner tcmemo_2008_167 and cases cited therein in any event there should be no unanticipated preclusive effects resulting from the case before us since the only partners directly affected by the disputed partnership adjustments are the manroes who have in fact 3it is true as judge halpern notes that the parties have not argued this point dissenting op p but then again neither party has questioned this court’s jurisdiction 4in collection actions brought pursuant to sec_6330 the caselaw is similarly well established that the assertion of a limitations bar on assessment constitutes a challenge to the underlying liability which is properly at issue in the collection proceeding only if the taxpayer has had no prior opportunity to dispute it see 119_tc_140 117_tc_127 asserted the limitations bar in this proceeding the majority opinion does not purport to decide possible preclusive effects arising in other circumstances in other actions it might be suggested that entertaining partner-level assertions of a limitations bar raises the specter that partnership-level proceedings may be made more complex or time consuming by requiring the court to decide collateral issues relating to such assertions without question however the statute requires us to decide these issues where a partner asserts the limitations bar with respect to all the partner’s affected years it is not such a great leap that the court should also consider such issues where a partner asserts the limitations bar with respect to fewer than all affected years after all these issues have to be decided somewhere ultimately it would serve no one’s interests and undoubtedly would surprise the parties who have not questioned our jurisdiction for this court to decline to address the manroes’ assertion of the limitations bar and instead to require the 5apart from the manroes the only partners in the partnership are two trusts that the manroes created for the benefit of their children because these trusts contributed only cash to the partnership they have no basis adjustments to be adjudicated now or later parties and this or some other court to expend additional time and resources addressing the issue in some future proceeding colvin cohen wells vasquez gale marvel haines goeke wherry kroupa and paris jj agree with this concurring opinion halpern j dissenting in addition to the question regarding the effect of certain final and temporary regulations this case presents a novel question does the court have authority in a partnership-level proceeding to decide whether the statute_of_limitations bars the assessment of a resulting computational adjustment without the aid of any input from the parties on that question in a few cursory paragraphs the majority holds that we do have that authority see majority op pp because the majority has failed to convince me that in this partnership-level proceeding we have that authority i respectfully dissent i introduction the manroes began this partnership-level proceeding after respondent issued an fpaa for the partnership’ sec_2001 year the parties agree that if we sustain the partnership adjustments there will be computational adjustments to the manroes’ and taxable years the parties also agree that the manroes’ year is open the motions for partial summary_judgment ask us to decide whether sec_6501 bars the assessment of any computational adjustment for the manroes’ year in a partnership-level proceeding the court has authority to decide partnership items and related penalties additions to tax and the like see sec_6221 affirmative defenses see rule and whether a partner is not a party because he has no interest in the outcome of the proceeding see sec_6226 and d the majority does not suggest that the question before us concerns either a partnership_item or related penalty addition_to_tax or the like or an affirmative defense rather the majority cites sec_6226 and d and three cases involving those provisions in response to the majority i first briefly explain why the question is not an affirmative defense in this partnership-level proceeding second i discuss the statute and third i review the caselaw fourth before addressing the effect of the majority opinion i address judge thornton’s three arguments that the question before us involves a partnership_item finally i offer my conclusion ii affirmative defenses an affirmative defense is an assertion of facts and arguments that if true will defeat the cause of action even if all the allegations are true black’s law dictionary 9th ed rule provides a few examples of affirmative defenses res_judicata collateral_estoppel estoppel waiver duress fraud and the statute_of_limitations one affirmative defense to an fpaa is that the fpaa cannot affect any open partner year see 114_tc_533 however if partnership-level proceedings are commenced after the time for assessing tax against the partners has expired the proceedings will be of no avail because the expiration of the period for assessing tax against the partners if properly raised will bar any assessments attributable to partnership items see also infra sec iv b of this separate opinion the manroes have assigned error to the fpaa yet they cannot avoid addressing its merits simply by showing that sec_6501 bars the assessment of any computational adjustment for the manroes’ year the reason is that the manroes’ year is open if they do not address the merits of the fpaa we shall be compelled to enter decision clearing the way for respondent to make a computational adjustment increasing their tax_liability for that is even if sec_6501 bars the assessment of any computational adjustment for the manroes’ year we must reach the merits of the fpaa regardless the argument that sec_6501 bars the assessment of any resulting tax_liability for the manroes’ year does not therefore constitute an affirmative defense to the fpaa the manroes are not without_recourse as to that argument however because they may raise it as an affirmative defense in any subsequent partner-level collection action or refund_suit 1although the majority does not suggest that the sec_6501 question before us concerns an affirmative defense i believe that the majority has impermissibly allowed the parties to place before the court a partner-level affirmative defense that has no place in this partnership-level proceeding with respect to their year at the partner level that argument would be an affirmative defense because at that level each year is a separate cause of action with respect to which the partner can prevail by showing the year is closed iii jurisdiction to hear a claim that a partner has no interest in the outcome of the proceeding sec_6226 provides for the judicial review of an fpaa if an action for review is brought sec_6226 provides that each person who was a partner in the partnership at any time during any partnership year addressed by the fpaa is treated as a party to the action and allowed to participate in the action subparagraph b of sec_6226 deprives a partner of that status and that right if he has no interest in the outcome of the proceeding ie after the day on which the period within which any_tax attributable to the partnership items of the partner may be assessed against that partner expired importantly the sentence following subparagraph b of sec_6226 the flush-language sentence provides in pertinent part notwithstanding subparagraph b any person treated under subsection c as a party to an action shall be permitted to participate in such action or file a readjustment petition solely for the purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired with respect to such person and the court having jurisdiction of such action shall have jurisdiction to consider such assertion the flush-language sentence affirms our jurisdiction to treat a partner as a party for the limited purpose of determining that he is not otherwise a party ie for determining that he lacks an interest in the outcome of the proceeding it must be read in context congress added it in effective for partnership years ending after date as a means of clarifying the tax court’s jurisdiction h rept pincite 1997_4_cb_319 the house report describes the jurisdictional question as follows for a partner to be eligible to file a petition for redetermination of partnership items in any court or to participate in an existing case the period for assessing any_tax attributable to the partnership items of that partner must not have expired since such a partner would only be treated as a party to the action if the statute_of_limitations with respect to them sic was still open the law is unclear whether the partner would have standing to assert that the statute_of_limitations had expired with respect to them sic 2a partner may of course plead alternatively that he has no interest in the outcome of the proceeding and that the adjustments in the fpaa are in error see rule c a party may state as many separate claims or defenses as the party has regardless of consistency or the grounds on which based id the house report states that congress intended the flush- language sentence as nothing more than a clarification of subparagraph b of sec_6226 as a clarification the flush-language sentence added nothing of substance to sec_6226 congress added the flush-language sentence simply to address the narrow jurisdictional uncertainty identified in the house report 3the disagreement in number between the relative pronoun them and its antecedent partner may indicate the committee’s understanding that a partner or group of them might file a petition or participate not only to argue individually that no year was open to a computational adjustment but also to argue the statute_of_limitations as an affirmative defense ie that the case should be decided in favor of the partners because the statute_of_limitations had run its course with respect to all partners see 98_tc_607 holding for the partners on that ground 4if the flush-language sentence is as the house report states a mere clarification then before its addition in the court must have had the authority to determine whether a partner was a party to a partnership-level proceeding or to consider the statute_of_limitations as an affirmative defense and indeed the court did see 114_tc_533 n citing the flush-language sentence but noting that it did not apply to the partnership year before us columbia bldg ltd v commissioner supra preceding the addition of the flush-language sentence and holding that partners may litigate a statute_of_limitations defense with respect to all partners 5recognizing that a partner may always make alternative arguments see supra note judge thornton surmises that the flush-language sentence simply confirms that if a partner wishes to assert the limitations bar as his sole argument he may do so concurring op p that however is not the point of the flush-language sentence rather the flush-language sentence answered a jurisdictional question how could a partner participate in or commence a partnership-level proceeding for continued the flush-language sentence makes clear that the court has jurisdiction to decide a partner’s claim that he has no interest in the outcome of a partnership-level proceeding and perhaps that no partner has any interest therein6 and it permits nothing more the history of that sentence demonstrates its narrow purpose a partner who concedes that he has an interest in the outcome of the proceeding is a party to it and has no recourse to sec_6226 the manroes concede they have an interest in the outcome of this partnership-level proceeding because they concede that the partnership adjustments in dispute will affect their year which they concede is open ie they concede that the period continued the purpose of arguing that because the period of limitations had run he was not a party thereto generally a statute_of_limitations claim is not equivalent to a claim that one is not a party to the action--it is an affirmative defense a partner who makes a successful sec_6226 claim however abjures his status as a party the court for that reason might appear to lack jurisdiction to allow him to participate at all even for the limited purpose of establishing that he cannot participate the flush-language sentence ensures that the court has jurisdiction to hear a partner’s claim that in effect the court has no jurisdiction over him 6see supra note 7a partner may wish to establish that he is not a party to lessen the risk that in a subsequent collection action or refund_suit the commissioner could successfully defend on the ground that the partner is estopped from challenging the partnership adjustments leading to the computational adjustments see eg katchis v united_states aftr 2d ustc par big_number s d n y within which any_tax attributable to partnership items may be assessed against them is still open see sec_6226 emphasis added indeed the manroes do not deny that they are parties to this proceeding sec_6226 is therefore not relevant to the inquiry before us 8that conclusion does not as judge thornton believes concurring op p suggest an anomaly if a partner avers that of the years affected by partnership items some but not all are closed then he concedes he is a party if even one year is open then the partner has an interest in the outcome of the proceeding he has failed to aver facts necessary to prove that he is not a party under sec_6226 the flush- language sentence confirms our jurisdiction to determine that a partner is not a party to a partnership-level proceeding but does not go further to give us authority to consider a party’s partner-specific defense see discussion of new millennium trading l l c v commissioner t c ___ infra sec iv c of this separate opinion moreover we need not necessarily decide the status of all a partner’s years affected by partnership items even if by averring that all those years are closed he properly raises the question of whether he is a party to the partnership-level proceeding judge thornton states t o decide whether the assessment of tax attributable to partnership items is time barred for purposes of determining which partners have an interest in the outcome of the proceeding is necessarily to decide that issue for all purposes concurring op p if a partner argues that he is not a party under sec_6226 the court must search for an open_year if the court finds no open_year then the partner is not a party moreover i assume collateral_estoppel would prevent the commissioner from arguing otherwise in a later action the moment the court finds one open_year however the partner is a party and the inquiry is done the court would not need to find and judicial restraint would counsel against finding the status of any other year iv caselaw the majority cites three cases in three short paragraphs see majority op pp i discuss all three as well as a few others a cases that reaffirm our authority to determine which partners are parties pcmg trading partners xx l p v commissioner t c ___ involved five partners who filed a timely petition as a 5-percent group under sec_6226 after the tax_matters_partner had failed to file a petition id at ___ slip op pincite because they were uncertain whether the court would uphold the petition of the 5-percent group the five partners also all filed separate petitions asserting as the lead petition had that under sec_6226 none was a party to the proceeding id at ___ slip op pincite pcmg concerned the commissioner’s motion to dismiss those five petitions and one other id at ___ slip op pincite after establishing that the court had jurisdiction over the petition of the percent group the court was bound by sec_6226 and to dismiss all subsequent actions id at ___ slip op pincite- thus the holding of pcmg does not concern sec_6226 and d in any way relevant here nonetheless the discussion in pcmg of sec_6226 and d supports my analysis the majority quotes pcmg note generally the court’s jurisdiction in a partnership proceeding is restricted to determining partnership items sec_6226 petaluma fx partners llc v commissioner t c ___ ___ slip op pincite however our jurisdiction over whether the period of limitations has expired as to individual partners presents an exception since the expiration of the period of limitations can depend on facts that are peculiar to the individual partners see 114_tc_533 as we observed therein in congress recognized that the periods for assessing tax against individual partners may vary from partner to partner and specifically provided that an individual partner will be permitted to participate as a party in the partnership proceeding ‘solely for the purpose of asserting that the period of limitations for assessing any_tax attributable to partnership items has expired with respect to such person’ see the last sentence of sec_6226 added to the code by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1027 effective for years ending after date id pincite fn ref omitted id at ___ n slip op pincite to restate partnership items are those items required to be taken into account for the partnership’s taxable_year to the extent that those items are more appropriately determined at the partnership level than at the partner level sec_6231 by contrast an inquiry under sec_6226 to determine whether a partner is a party will in most circumstances depend on facts that are peculiar to the individual partner for that reason in most circumstances that inquiry would seem inappropriate at the partnership level nonetheless concludes pcmg note sec_6226 grants the court the authority to make such a partner-specific inquiry and to decide whether the period of limitations for a partner has run in the context of determining whether that partner is a party again because the manroes concede they are parties to this partnership-level proceeding sec_6226 is not relevant pcmg does not support the majority b cases concerning the timeliness of the fpaa cases in which the fpaa is untimely the majority cites rhone-poulenc surfactants specialties l p v commissioner supra for the proposition that in a partnership-level proceeding the partners may assert that the period of limitations for assessing any_tax attributable to partnership items has expired see majority op p that is the majority cites rhone-poulenc for its recitation of the flush- language sentence in sec_6226 which permits a partner to argue that he is not a party to a partnership-level proceeding yet rhone-poulenc supports my analysis of sec_6226 and d rhone-poulenc simply involved the special case in which every partner argues that under sec_6226 he is not a party to a partnership-level proceeding we concluded that if the statute_of_limitations barred assessment of every computational adjustment resulting from every partnership_adjustment reaching the merits of the fpaa would be of no avail see rhone-poulenc surfactants specialties l p v commissioner t c pincite cf supra sec ii of this separate opinion describing the argument in rhone-poulenc as in effect an affirmative defense to the fpaa rhone-poulenc involved an argument that no partner was a party to the partnership-level proceeding and does not support the majority cases in which the fpaa is timely the majority cites curr-spec partners l p v commissioner tcmemo_2007_289 affd 579_f3d_391 5th cir but does not explain for what proposition the reason i imagine is that curr-spec does not in fact involve an inquiry into whether any partner year was open or closed 128_tc_192 and 128_tc_186 control curr-spec and all three involve the same fact pattern in each case the commissioner conceded that the statute_of_limitations barred assessment against any partner of any computational adjustment for the partner year corresponding to the partnership year for which the fpaa was issued the taxpayers argued that for that reason the commissioner could not assess any computational adjustment for any subsequent year even though the taxpayers conceded that the subsequent years were open the court rejected the taxpayers’ argument those three cases did not involve any partner-specific inquiry into the statute_of_limitations however because the parties agreed which years were open and which closed the question rather was whether the fpaa was timely the court held that it was timely because even assuming the fpaa had been issued for a partnership year congruent to closed partner years if the fpaa could affect an open partner year then the court could reach its merits see supra sec ii of this separate opinion those three cases do not support the majority c other cases that support my analysi sec_1 new millennium trading l l c v commissioner the specific question we consider today is whether in a partnership-level proceeding a partner who concedes he is a party may argue that the statute_of_limitations bars the assessment of a resulting computational adjustment the broader question might be whether in a partnership-level proceeding a partner may raise a partner-specific defense in the penalty context we recently answered the latter question with a resounding no see new millennium trading l l c v commissioner t c ___ in new millennium trading the taxpayer moved for partial summary_judgment asking the court to hold either invalid or inapplicable the regulation barring a partner from raising partner-level defenses in a partnership-level proceeding we denied the motion in both respects see id at slip op pincite thereby upholding sec_301_6221-1t c and d temporary proced admin regs fed reg date 9although temporary during the year at issue in new millennium trading l l c v commissioner t c ___ sec_301_6221-1t c and d temporary proced admin regs fed reg date was made final and applicable to partnership taxable years beginning on or after date sec_301_6221-1 proced admin regs sec_301_6221-1 proced admin regs penalties determined at partnership level provides any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item shall be determined at the partnership level partner-level defenses to such items can only be asserted through refund actions following assessment and payment assessment of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item shall be made based on partnership-level determinations partnership-level determinations include all the legal and factual determinations that underlie the determination of any penalty addition_to_tax or additional_amount other than partner-level defenses specified in paragraph d of this section sec_301_6221-1 proced admin regs partner-level defenses provides partner-level defenses to any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item may not be asserted in the partnership-level proceeding but may be asserted through separate refund actions following assessment and payment see section c partner-level defenses are limited to those that are personal to the partner or are dependent upon the partner’s separate_return and cannot be determined at the partnership level examples of these determinations are whether any applicable_threshold underpayment_of_tax has been met with respect to the partner or whether the partner has met the criteria of sec_6664 penalties applicable only where return is filed or section continued we began by stating unequivocally that a partner cannot raise partner-level defenses in a tefra proceeding new millennium trading l l c v commissioner supra at ___ slip op pincite we explained that t he tefra structure enacted by congress does not permit a partner to raise partner-level defenses during a partnership-level proceeding id at ___ slip op pincite and we held that sec_6221 c and c when read in conjunction make clear that congress intended for partners to raise partner-level defenses during a refund action after the partnership proceeding id at ___ slip op pincite we concluded that the legislative_history and the definitions in sec_6231 make clear that congress did not wish the court to decide all issues associated with a partnership in a single proceeding even if the court has the information available to do so id at ___ slip op pincite new millennium trading stands for a simple proposition the character of a defense to a penalty determines whether that defense is appropriate at the partnership level or the partner level i argue only that an analogous proposition holds for a defense based on the statute_of_limitations continued c reasonable_cause exception subject_to partnership-level determinations as to the applicability of sec_6664 slovacek v united_states in 36_fedclaims_250 the taxpayers in a partner-level proceeding sought to disqualify a tax_matters_partner who had extended the partnership’s period of limitations success on that argument would have meant that under sec_6226 no partner was a party to the partnership-level proceeding the court of federal claims first asked whether sec_301_6231_a_3_-1 proced admin regs factors that affect the determination of partnership items encompasses the partnership’s statute_of_limitations id pincite the court of federal claims then stated determining whether the tax_matters_partner extended the statute_of_limitations might be said to affect the amount timing and characterization of income etc partnership items at the partnership level if only in a thumbs-up or thumbs-down manner conversely a statute_of_limitations issue applicable only to an individual partner involves questions of fact pertinent only to that partner eg whether he extended the statute_of_limitations for his own return see i r c b a or timely entered into a settlement agreement solely with respect to the partner’s return see i r c f or participated in preparing a fraudulent partnership return see i r c c a id the taxpayers lost because the court of federal claims concluded that they made the first kind of argument w hether a statute_of_limitations applicable to the partnership as a whole was waived so as to permit assessment of additional taxes against the partnership as a whole is an issue to be decided at the partnership level since it affects all partners alike to the extent of their proportionate share iddollar_figure petitioners however have made the second kind of argument their statute_of_limitations argument which is not an argument under sec_6226 that they are not parties involves questions of fact pertinent only to the them ie whether any computational adjustment for would be timely with respect to them individually thus their argument is appropriate at the partner level d conclusion the holding of no case supports the majority moreover my analysis of sec_6226 is consistent with every case i have found and the majority citesdollar_figure 10in the end however the court of federal claims did not rely on that analysis and held that by signing an income_tax settlement agreement the taxpayers had waived their legal right to a refund 36_fedclaims_250 11judge thornton cites 102_tc_683 and mcconnell v commissioner tcmemo_2008_167 for the proposition that a statute_of_limitations defense as pertains to a final notice of partnership adjustments should be prosecuted in the context of the partnership-level proceeding rather than in a partner-level proceeding concurring op p i could not agree more yet as i have argued supra in sec ii of this separate opinion the statute_of_limitations defense the manroes present does not pertain to the fpaa v the concurring opinion judge thornton proposes three ways in which the manroes’ statute_of_limitations claim might present a partnership_item which would allow us to dispose_of the claim at the partnership level see sec_6221 the first way supports the majority’s analysis of sec_6226 the second two ways provide an alternative ground for considering the manroes’ claim a sec_6226 and the flush-language sentence judge thornton apparently believes that a partner’s claim made pursuant to the flush-language sentence that he has no interest in the outcome of a partnership-level proceeding necessarily involves a partnership_item concurring op p as indicated previously the term partnership_item is a term of art defined in sec_6231 and sec_301_6231_a_3_-1 proced admin regs a partner’s claim made pursuant to the flush-language sentence might involve a partnership_item especially if the claim is that the period of limitations has expired for all partners for all years so that it raises an affirmative defense to the fpaa see sec_301_6231_a_3_-1 proced admin regs factors that affect the determination of partnership items see also supra note supra sec iv c of this separate opinion discussing the two kinds of statute_of_limitations arguments identified in slovacek v united_states supra the manroes do not raise an affirmative defense to the fpaa and do not disclaim an interest in this proceeding judge thornton has failed to show that their claim nonetheless involves a partnership_item under sec_6226 b sec_6501 and listed transactions relying on sec_6501 judge thornton proposes two ways the manroes’ statute_of_limitations claim might present a partnership_item judge thornton offers his analysis relying on sec_6501 as an alternative to the majority’s analysis under sec_6226 sec_6501 extends the sec_6501 period for assessing and collecting tax if a taxpayer fails to include on his return_information required with respect to listed transactions judge thornton speculates that because the partnership was involved in what is arguably a listed_transaction the question of whether that transaction is a listed_transaction could be considered a partnership_item concurring op p he further speculates that insofar as the partnership’s failure_to_file a disclosure statement operates to extend the limitations_period under sec_6501 for assessing any_tax the question of w hether the limitations_period remains open may also be considered a partnership_item concurring op p with respect to judge thornton’s first conclusion the factual inquiry necessary to determine whether a transaction is a listed_transaction may indeed involve partnership items eg partnership liabilities or the amount of a partner’s contributions to the partnership see sec_301 a - a v i proced admin regs and the question itself may well present a partnership_item nonetheless a finding that the transaction is a listed_transaction is insufficient for a finding that sec_6501 has extended the sec_6501 period of limitations for the manroes’ year to make that finding we would also need to decide the effective dates of sec_6501 and sec_6707a and the validity of sec_1_6011-4t a temporary income_tax regs fed reg date while those questions are purely legal the answers are in this case irrelevant to whether the fpaa was timely it was and to whether the manroes are parties they are the answers are pertinent only to whether because of sec_6501 the sec_6501 period of limitations applicable to the manroes has been extended for their yeardollar_figure in a partnership-level proceeding for a partner who does not deny he is a party thereto a statute_of_limitations claim is not an affirmative defense see supra secs ii and 12analogous questions would include whether they by agreement with the commissioner extended the period of limitations for the assessment of computational adjustments pertaining only to their return see sec b a or entered into a settlement solely with respect their own return see sec f those are questions that would be pertinent only to the manroes and so would be properly raised only at the partner level see supra sec iv c of this separate opinion iii of this separate opinion judge thornton has failed to convince me that nonetheless that claim involves a partnership_item within the meaning of sec_301_6231_a_3_-1 proced admin regs with respect to judge thornton’s second conclusion i am not convinced that the manroes’ statute_of_limitations claim is a partnership_item because the partnership failed to attach a disclosure statement to its return sec_1_6011-4t a temporary income_tax regs supra imposes a disclosure requirement on among others every individual and partnership participating directly or indirectly in a reportable_transaction if a partnership and some of its partners participate in a reportable_transaction then both the partnership and those partners must disclose that is i assume the situation we have here the temporary_regulation however does not explain the effects of disclosure by the partnership on the partners or vice versa i would be hesitant without clarification of the regulation to state either that notwithstanding a partner’s disclosure a partnership’s failure to disclose could extend the partner’s period of limitations or that the partnership’s disclosure could cure a partner’s failure to disclose i believe that in the situation described the partner’s disclosure should be both necessary and sufficient to overcome sec_6501 thus the partnership’s disclosure seems irrelevant because the partner’s disclosure should always decide the issue the issue does not present a partnership_item judge thornton’s listed transactions speculation raises interesting points his alternative to the majority’s analysis of sec_6226 however is pertinent only to a narrow class of cases ie those involving listed transactions moreover like the majority he is satisfied to decide important issues without any input from the parties i would not do so vi effect of the majority opinion i fear that an effect of the majority opinion is to transform a partnership-level proceeding into the exclusive venue for raising any statute_of_limitations defense that is contrary to the purposes and logic of the unified_audit and litigation procedures of tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 tefra was intended to make certain that any question that affected partners in a partnership generally was answered once and for all see eg 491_f3d_732 8th cir in which the court_of_appeals stated tefra was intended in relevant part to prevent inconsistent and inequitable income_tax treatment between various partners of the same partnership resulting from conflicting determinations of partnership level items in individual partner proceedings 64_f3d_101 3rd cir describing the goals of tefra and the problems tefra was intended to address tefra was also intended to make the administration of the tax laws more efficient see h conf rept pincite 1982_2_cb_600 the majority’s interpretation furthers neither of those goals indeed as discussed below it may have unintended consequences i believe that the majority has erred because it has not considered the differences between an affirmative defense to an fpaa a partner’s claim that he is not a party to a partnership-level proceeding and a partner’s claim that sec_6501 bars the collection of a particular computational adjustment while hanging its hat on language in sec_6226 dealing with claims of the second sort the majority i believe has conflated claims of the first and third sort treating a claim of the third sort as a proper affirmative defense at the partnership leveldollar_figure that misunderstanding of the statutory framework will almost certainly have adverse and surprising consequences consider a case in which no partner plans to contest the merits of an fpaa or his status as a party but each believes he has a partner-level defense some relying on the statute_of_limitations some on another defense i assume that if a partner with a statute_of_limitations defense fails to raise that defense at the partnership level he will be deemed to have waived it 13see supra note in general a party who fails to raise a defense when he has the opportunity to do so thereby waives the defense see eg 177_f3d_119 2d cir affg tcmemo_1997_535 in which the court_of_appeals stated as a general matter the statute_of_limitations is an affirmative defense that must be pleaded it is not jurisdictional see 98_tc_607 it follows that such a defense may be waived by a party who fails to raise it at the appropriate time the majority opinion seems to stand for the proposition that although generally a partner must preserve his partner- specific defenses for a partner-level proceeding he may--and so must--mount his statute_of_limitations defense at the partnership level even if he disputes neither the fpaa nor that he has an interest in the outcome of the partnership-level proceeding i doubt that congress set such a perilous trap for the unwary vii conclusion in a partnership-level proceeding the court has authority to decide partnership items and related penalties additions to tax and the like see sec_6221 affirmative defenses see rule and whether a partner is not a party because he has no interest in the outcome of the proceeding see sec_6226 and d in a partnership-level proceeding if a partner is a party thereto the question of whether the statute_of_limitations bars the subsequent assessment of tax for a given year is neither a partnership_item nor an affirmative defense to the fpaa the majority and judge thornton fail to convince me otherwise and so fail to convince me that the court has authority in this proceeding to consider that questiondollar_figure consider the problem another way respondent has not yet sought to collect any_tax from any partner with respect to the adjustments in the fpaa indeed he cannot yet do so see sec_6225 thus to answer the question these motions present is to answer a hypothetical question generally when a court answers a question unnecessarily its opinion is at best advisory i would deny both motions as at this time beyond the authority of the court therefore i respectfully dissent foley and holmes jj agree with this dissenting opinion 14judge thornton suggests it is not such a great leap that the court should also consider a partner’s assertions of a limitations bar where a partner asserts the limitations bar with respect to fewer than all affected years concurring op p it is a great leap however if we do not have authority to do so as we stated in 118_tc_541 quoting 93_tc_730 ‘when a jurisdictional issue is raised as well as a statute_of_limitations issue we must first decide whether we have jurisdiction in the case before considering the statute_of_limitations defense ’ as we further stated citing the supreme court as authority we cannot avoid the jurisdictional issue by assuming hypothetical jurisdiction and disposing of the case on the merits id pincite citing 523_us_83
